DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 1/4/21 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,883,820 (Niu et al). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and the present claimed invention is broader than what was claimed in the patent and all of the limitations of claims 1-15 can be read from claims 1-19 of the patent.
- Claim 1 of the present invention can be read from claim 1 of the patent.
- Claim 4 of the present invention can be read from claims 1 and 3 of the patent. 
- Claim 5 of the present invention can be read from claim 4 of the patent. 
- Claim 6 of the present invention can be read from claim 5 of the patent.
 - Claim 7 of the present invention can be read from claim 6 of the patent. 
- Claim 8 of the present invention can be read from claim 7 of the patent. 
- Claim 9 of the present invention can be read from claim 8 of the patent. 
- Claim 10 of the present invention can be read from claim 1 of the patent. 
- Claim 11 of the present invention can be read from claim 1 or 10 of the patent. 
- Claim 12 of the present invention can be read from claim 2 or 11 of the patent. 
- Claim 13 of the present invention can be read from claim 7 or 12 of the patent.
- Claim 14 of the present invention can be read from claim 5 or 13 of the patent. 
- Claim 15 of the present invention can be read from claim 4 or 14 of the patent.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 10,883,820 (Niu et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the different between claim 16 of the present invention and claim 15 of the patent in which the present claim 16 adding step “adjusting, by an input angle controller, an angle of coupling of radiation from the radiation source into the optical element”; however, it would have been obvious to one having ordinary skill in the art to include in the claim 15 of the patent step of adjusting, by an input angle controller, an angle of coupling of radiation from the radiation source into the optical element to ensure that the radiation is always totally reflected at an interface between the optical element and the thin film; thus, increase the accuracy of the measurement.
- Claim 17 of the present invention can be read from claim 16 of the patent.
- Claim 18 of the present invention can be read from claim 17 of the patent.
- Claim 19 of the present invention can be read from claim 18 of the patent.
- Claim 20 of the present invention can be read from claim 19 of the patent.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is noted that there is only double patent rejection in this application, the application will be allowed if a proper Terminal Disclaimer is filed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 11 and 16.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the optical element including a radiation coupler disposed adjacent to the surface of the thin film and a high numerical aperture (NA) lens” and “an imaging device with one or more correction lenses to correct aberrations’, in combination with the rest of the limitations of claim 1.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the optical element including a radiation coupler disposed adjacent to the surface of the thin film and a high numerical aperture (NA) lens” and “wherein the imaging device is configured to provide a structural image within the thin film based on the first radiation by a first detector, and an optical image based on the second radiation by a second detector to observe evanescent field Rayleigh scattering’, in combination with the rest of the limitations of claim 11.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the optical element including a radiation coupler disposed adjacent to the surface of the thin film and a high numerical aperture (NA) lens” and “coupling a radiation from the radiation source into the optical element such that the radiation is totally internally reflected at an interface between the optical element and the thin film and an evanescent radiation generated at the interface penetrates the thin film; adjusting, by an input angle controller, an angle of coupling of radiation from the
radiation source into the optical element”, in combination with the rest of the limitations of claim16.
Claims 2-10, 12-15 and 17-20 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. 
Applicant’s remarks states that “Although Applicant disagrees with the Examiner, solely in order to expedite the prosecution of the present application, a terminal disclaimer is being filed concurrently herewith”; however, the Terminal Disclaimer has not been filed; therefore, the Double Patenting rejection is stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  June 29, 2022